Case 1:19-cv-22434-FAM Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                      Case No.: 19-cv-22434


 ELIZABETH GINER,

        Plaintiff,

 vs.

 ALL STARS INSURANCE PARTNERS, INC. D/B/A
 ESTRELLA INSURANCE, and GUDELIA FUNDORA,

       Defendants.
 ________________________________________________/

                                    NOTICE OF REMOVAL

                                                                        1
        Defendants, ALL STARS INSURANCE PARTNERS, INC.                      D/B/A ESTRELLA

 INSURANCE hereinafter “Allstars Insurance”), and GUDELIO FUNDORA (hereinafter

 “Defendant Fundora”), by and through its undersigned counsel and pursuant to 28 U.S.C. § 1331

 and 28 U.S.C. §1441(a), files this Notice of Removal of this cause from the Eleventh Judicial

 Circuit in and for Miami-Dade County, Florida, to the United States District Court for the

 Southern District of Florida and allege as follows:

        1.      Defendants are named in a civil action brought in the Circuit Court of the 11th

 Judicial Circuit in and for Miami-Dade County, Florida captioned Elizabeth Giner v. All Stars

 Insurance Partners, Inc. d/b/a Estrella Insurance, and Gudelio Fundora, Case No. 2018-37632

 CA 01. See Exhibit A.




 1
  The correct spelling of the corporate Defendant’s name is ALLSTARS INSURANCE
 PARTNERS, INC.
Case 1:19-cv-22434-FAM Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 4



         2.       Plaintiff served both Defendants with the Amended Complaint on May 23, 2019.

 See Exhibit B2. Accordingly, this Notice of Removal is timely filed within thirty (30) days after

 the date of receipt of the summons and a copy of the Amended Complaint setting the claim for

 relief upon which this action is based. See 28 U.S.C. § 1446(b); Murphy Brothers, Inc., v.

 Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999)(holding that thirty day time period under

 removal statute begins to run from the date of formal service). Pursuant to Fed.R.Civ.P.81(c),

 Defendants may file their responsive pleading to Plaintiff’s Amended Complaint within seven

 days after the filing of this Notice of Removal. Fed. R. Civ. P. 81(c).

         3.       Plaintiff filed an Amended Complaint alleging claims for sexual harassment and

 retaliation pursuant to the Florida Civil Rights Act (Count I) and Title VII, 42 U.S.C. §2000e, et.

 seq, as amended and (Count II) against Defendant Allstars Insurance Partners. This Court has

 original subject matter jurisdiction over Plaintiff’s Amended Complaint pursuant to 28 U.S.C.

 §13313 and 28 U.S.C. §1441(c).

         4.       This Court has supplemental jurisdiction pursuant to 28 U.S.C. §13674 for the

 state law claims of assault & battery (Count II 5 ) and false imprisonment (Count III) against

 individually named Defendant, Gudelio Fundora, which arise from the same set of facts that give

 rise to Plaintiff’s claim for alleged violation of Title VII, 42 U.S.C. §2000e, et. seq., as amended.




 2 Defendants have only been served with the Amended Complaint.
 3
   The district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws
 or treatises of the United States.
 4
   In an civil action of which the district courts have original jurisdiction, the district courts shall have
 supplemental jurisdiction over all other claims that are so related to claims in the action within such
 original jurisdiction that they form part of the same case or controversy under Article III of the United
 States Constitution.
 5 The Title VII claim and the claim for assault & battery are both referred to as Count II in Plaintiff’s

 Amended Complaint.


                                                        2
Case 1:19-cv-22434-FAM Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 4



        5.      The United States District Court for the Southern District of Florida embraces the

 county in which the state court action is now pending and, therefore, this Court is a proper venue

 for this action pursuant to 28 U.S.C. § 105(a)(1).

        6.      As required by 28 U.S.C. § 1446(d), a Notice to State Court of Removal, along

 with a copy of this Notice of Removal, will be promptly filed in the Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida and served upon counsel. A copy of the

 Notice to State Court of Removal is attached as Exhibit C.

        WHEREFORE, Defendants respectfully request that this matter be removed from the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to the

 United States District Court for the Southern District of Florida.

        DATED this 12th day of June 2019.

                                                       Respectfully submitted,


                                                               s/Ena T. Diaz
                                                       Ena T. Diaz
                                                       Fla. Bar No. 0090999
                                                       ENA T. DIAZ, P.A.
                                                       Attorney for Defendant
                                                       999 Ponce De Leon Blvd. – Ste 720
                                                       Coral Gables, FL 33134
                                                       Tel.: (305) 377-8828
                                                       Fax: (305) 356-1311
                                                       ediaz@enadiazlaw.com




                                                  3
Case 1:19-cv-22434-FAM Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the Notice of Removal was electronically filed with the Clerk

 of Court by using the CM/ECF system and was served via e-mail on counsel for Plaintiff, Sina

 Negahbani, Esq. (NegahbaniS@yahoo.com), P.O. Box 566055, Miami, FL 33256, on this 12th

 day of June 2019.


                                                       s/Ena T. Diaz
                                                  ENA T. DIAZ




                                              4
